SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1224.1
CA 16-01337
PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


IN THE MATTER OF ISKALO 5000 MAIN LLC, AND
ISKALO 5010 MAIN LLC, PETITIONERS-RESPONDENTS,

                      V                              MEMORANDUM AND ORDER

TOWN OF AMHERST INDUSTRIAL DEVELOPMENT AGENCY,
RESPONDENT-APPELLANT.
------------------------------------------------
COUNTY OF ERIE, INTERVENOR-RESPONDENT.
(APPEAL NO. 1.)


HURWITZ & FINE, P.C., BUFFALO (ANDREA SCHILLACI OF COUNSEL), FOR
RESPONDENT-APPELLANT.

HOPKINS, SORGI & ROMANOWSKI PLLC, WILLIAMSVILLE (SEAN W. HOPKINS OF
COUNSEL), FOR PETITIONERS-RESPONDENTS.

MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (JEREMY C. TOTH OF
COUNSEL), FOR INTERVENOR-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Erie County (John L. Michalski, A.J.), entered June 30, 2016 in a
proceeding pursuant to CPLR article 78. The judgment reversed the
determination of respondent denying the application of petitioners,
granted the application of petitioners and denied the request of
respondent for attorney’s fees.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Matter of Iskalo 5000 Main LLC v Town of
Amherst Indus. Dev. Agency ([appeal No. 2] ___ AD3d ___ [Feb. 3,
2017]).




Entered:    February 3, 2017                       Frances E. Cafarell
                                                   Clerk of the Court